CalhooN; I-,
delivered the opinion of the court.
The mayor and board of aldermen of the town of Clarks-dale, in order to ascertain whether two-thirds of the qualified electors would authorize the issuance of $37,000 of bonds, for water works, sewerage, and electric lights, proceeded in the first instance to pass an ordinance to order an election thirty days thereafter. This ordinance was published, election commissioners appointed, who published no notice of the election, the election held, and, out of a total of 144 qualified voters, 122 voted yea, 4 nay, and eighteen did not vote. Thereupon the board passed an ordinance ordering the bond issue. Mr. Broad-dus, as a taxpayer and voter, enjoined, and from the decree of the chancellor overruling the board’s motion to dissolve the injunction, the town of Clarksdale appeals.
It is admitted that the bond issue, including outstanding bonds, would exceed in amount seven per centum, but would not exceed ten per centum of assessed taxable values. The important matter is to decide whether or not the bonds would be valid, from all the proceedings of the board, which proceedings appear as exhibits to the bill for injunction. The decision must be based on the construction of §§ 3014, 3015, and 3016 of the code, especially of the first and last of these sections.
Sec. 3014 provides for bonds for divers purposes, among *671which are waterworks, sewerage, and electric lights. It provides that where the bonds, including all outstanding bonds, shall, as in the case in hand, exceed seven per centum of the assessed taxable values, they shall not be issued “unless authorized by two-thirds of the qualified electors,” but in no case to exceed ten per centum of such values. If this section stood alone the board might issue up to seven per centum without any ■vote of the electors, and perhaps might, as between seven per centum and ten per centum, issue bonds upon the authorization of two-thirds of the qualified electors ascertained' otherwise than by an election.
Now, the title of § 3014, code 1892, is “Municipal bonds.” Then we have § 3015, with the title, “The same; details of, etc.,” which provides for dates of maturity, maximum rate of interest, denominational amounts, and so forth. Section 3016 is entitled, “The same; what to' be done before issuing bonds,” and is in the following words: “Before providing for the issuance of any bonds, the board shall. publish notice of the proposal to issue the same in a newspaper published in the municipality, or having a general circulation therein, if none be there published, for three weeks next preceding, and if, within that time, twenty per centum of the adult taxpayers of the municipality shall petition against the issuance of the bonds, then the bonds shall not be issued unless authorized by a majority of the electors voting, in an election to be ordered for that purpose.”
The whole scheme of the chapter on municipalities is to- exactly define and limit the powers of municipal legislatures, and protect the people against improvident appropriations of money and accumulation of debt. It is perfectly clear that § 3014 absolutely prohibits bonds to exceed 10 per centum of taxed values. No voting, no election, no sort of authorization, even if unanimous, could warrant this. It is also plain that up to 7 per centum, if that section stood alone, the .board might issue bonds at will, and that, between 7 per centum and 10 per centum, *672there must first be bad tlie authorization of two-thirds of the qualified electors. But § 8016 is interposed, on the same subject, and fixes as a prerequisite to any provision for the issuance of any bonds that the board shall publish notice of their proposal to issue them for three weeks, so that within that time 20 per centum of the adult taxpayers, whether voters or not, may, if they wish, petition against such issuance, in which case there must be an election held in all cases, as we think, whether the bonds, -with all others, exceed 7 per centum of taxable values or not. If they do not exceed the 7 per centum, a majority vote of qualified electors will authorize the issuance; if they do exceed the 7 per centum, it will require a two-thirds vote to authorize it; if they exceed 10 per centum, no vote can authorize it, though unanimous.
Construing §§ 3014 and 8016 together, wre hold that, in any case the publication of the proposal to issue for three weeks to be indispensable, so that there may be time for taxpayers, as distinguished from voters, to consider, canvass the subject, and object if they see fit. This gives pause and time for consideration by the taxpayers, and the statute seems clearly to require it before the issue of any bonds can be provided for. After this, in case of excess of 7 per centum, an election must be held, whether 20 per centum of the taxpayers petition against the issuance or not, in order to ascertain whether two-thirds of the qualified electors authorize the issue.

Affirmed.